            Case 7:21-cv-00872-NSR Document 9 Filed 03/01/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JAMES ANTHONY CARTER, JR.,
                                                                                   3/1/2021
                                   Plaintiff,

                       -against-
                                                                     21-CV-0872 (NSR)
 A. AKINYOMBO, Deputy Superintendent of
 Health Services; K. NGBODI, Nurse                                ORDER OF SERVICE
 Practitioner; M. BABY, Nurse Practitioner (also
 known as “Thomas”); JOHN DOE; JOHN DOE;
 JOHN DOE,

                                   Defendants.

NELSON S. ROMÁN, United States District Judge:

        Plaintiff, currently incarcerated at Fishkill Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983, alleging deliberate indifference to his serious medical needs. By order

dated February 18, 2021, the Court granted Plaintiff’s request to proceed without prepayment of

fees, that is, in forma pauperis (IFP). 1

                                            DISCUSSION

A.      Service on Named Defendants

        Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)).




        1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
          Case 7:21-cv-00872-NSR Document 9 Filed 03/01/21 Page 2 of 5




       Although Rule 4(m) of the Federal Rules of Civil Procedure generally requires that the

summons and complaint be served within 90 days of the date the complaint is filed, Plaintiff is

proceeding IFP and could not have served the summons and complaint until the Court reviewed

the complaint and ordered that a summons be issued. The Court therefore extends the time to

serve until 90 days after the date the summons is issued. If the complaint is not served within that

time, Plaintiff should request an extension of time for service. See Meilleur v. Strong, 682 F.3d

56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an extension of

time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the

[plaintiff proceeding IFP] provides the information necessary to identify the defendant, the

Marshals’ failure to effect service automatically constitutes ‘good cause’ for an extension of time

within the meaning of Rule 4(m).”).

       To allow Plaintiff to effect service on Defendants A. Akinyombo, K. Ngbodi, and M.

Baby (also known as Thomas), through the U.S. Marshals Service, the Clerk of Court is

instructed to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285

form”) for each of these defendants. The Clerk of Court is further instructed to issue a summons

and deliver to the Marshals Service all the paperwork necessary for the Marshals Service to

effect service upon these defendants.

B.     Service on John or Jane Doe Defendants

       Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff may supply

sufficient information to permit the New York State Department of Corrections and Community

Supervision (DOCCS) to identify the DOCCS officials with the Central Office Review

Committee who were asked to approve Plaintiff’s medical treatment for his degenerative

osteoarthritis. It is therefore ordered that the New York State Attorney General, who is the

                                                  2
           Case 7:21-cv-00872-NSR Document 9 Filed 03/01/21 Page 3 of 5




attorney for and agent of the DOCCS, must ascertain the identity of each John or Jane Doe

DOCCS official whom Plaintiff seeks to sue here and the address where the defendant may be

served. The New York State Attorney General must provide this information to Plaintiff and the

Court within sixty days of the date of this order.

        Within thirty days after receiving this information, Plaintiff must file an amended

complaint naming the John or Jane Doe defendants. The amended complaint will replace, not

supplement, the original complaint. An amended complaint form for Plaintiff to complete is

attached to this order. Once Plaintiff has filed an amended complaint, the Court will screen the

amended complaint and, if necessary, issue an order directing the Clerk of Court to complete the

USM-285 forms with the addresses for the named John or Jane Doe Defendants and deliver to

the U.S. Marshals Service all documents necessary to effect service.

C.      Application to Request Pro Bono Counsel

        Plaintiff submitted an application for the Court to request pro bono counsel. (ECF No. 4.)

The factors to be considered in ruling on an indigent litigant’s request for counsel include the

merits of the case, Plaintiff’s efforts to obtain a lawyer, and Plaintiff’s ability to gather the facts

and present the case if unassisted by counsel. See Cooper v. A. Sargenti Co., 877 F.2d 170, 172

(2d Cir. 1989); Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). Of these, the merits

are “[t]he factor which command[s] the most attention.” Cooper, 877 F.2d at 172. Because it is

too early in the proceedings for the Court to assess the merits of the action, Plaintiff’s motion for

counsel is denied without prejudice to renewal at a later date.


                                           CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package. The Clerk of Court is further instructed to: (1) complete the USM-285


                                                     3
           Case 7:21-cv-00872-NSR Document 9 Filed 03/01/21 Page 4 of 5




forms with the addresses for Defendants A. Akinyombo, K. Ngbodi, and M. Baby (also known as

Thomas) and deliver to the U.S. Marshals Service all documents necessary to effect service; and

(2) mail a copy of this order and the complaint to New York State Attorney General at: 28

Liberty Street, New York, NY 10005. An amended prisoner civil rights complaint form is

attached to this order.

         The Court denies Plaintiff’s motion for pro bono counsel, without prejudice to renewal of

the motion.

         SO ORDERED.

Dated:     March 1, 2021
           White Plains, New York

                                                            NELSON S. ROMÁN
                                                          United States District Judge




                                                 4
Case 7:21-cv-00872-NSR Document 9 Filed 03/01/21 Page 5 of 5




           DEFENDANTS AND SERVICE ADDRESSES


   A. Akinyombo
   Deputy Superintendent of Health Services
   Fishkill Correctional Facility
   271 Matteawan Rd.
   P.O. Box 1245
   Beacon, NY 12508

   K. Ngbodi, Nurse Practitioner
   Fishkill Correctional Facility
   271 Matteawan Rd.
   P.O. Box 1245
   Beacon, NY 12508


   M. Baby (also known as Thomas), Nurse Practitioner
   Fishkill Correctional Facility
   271 Matteawan Rd.
   P.O. Box 1245
   Beacon, NY 12508
